Case 1:20-cv-23258-RNS Document 22 Entered on FLSD Docket 01/07/2021 Page 1 of 2




                               United States District Court
                                         for the
                               Southern District of Florida

  Lisa Donaldson, Plaintiff,               )
                                           )
  v.                                       ) Civil Action No. 20-23258-Civ-Scola
                                           )
  Carnival Corporation, Defendant.         )
        Order On Motion For Leave To File Second Amended Complaint
        This matter is before the Court upon the Plaintiff’s motion to file a second
 amended complaint. (ECF No. 20.) The Plaintiff filed her first complaint in this
 matter on August 5, 2020. Thereafter, on August 28, 2020 the Defendant filed a
 motion to dismiss the Plaintiff’s complaint. (ECF No. 7.) On September 10, 2020,
 rather than file a response to the Defendant’ s motion, the Plaintiff filed her first
 amended complaint. (ECF No. 8.) The Defendant then moved a second time on
 October 4, 2020 to dismiss the Plaintiff’s complaint. (ECF No. 13.) Thereafter, the
 Court issued a scheduling order in this matter, setting a deadline of November 9,
 2020 for the parties to “join additional parties or to amend pleadings.” (ECF No.
 14.) The Defendant’s motion to dismiss became ripe for adjudication on October
 28, 2020, and on November 18, 2020, the Court entered an order granting in part
 and denying in part the Defendant’s motion to dismiss. (ECF No. 19.) On
 December 21, 2020, over four weeks after the Court entered its order and a month
 and a half after the deadline to amend pleadings had passed, the Plaintiff filed the
 instant motion seeking leave from the Court to file a second amended complaint
 pursuant to Federal Rule 15(a)(2).
        The Plaintiff’s motion misses the mark. The Defendant’s second motion to
 dismiss put the Plaintiff on notice of her pleading’s shortcomings. At that point,
 the Plaintiff had a choice: stand on her pleadings and oppose the motion to
 dismiss, or request leave to amend to address her pleading’s flaws. As a tactical
 decision, the Plaintiff chose to oppose the motion and lost. The Court will not now
 afford the Plaintiff yet another bite at the apple where she declined “to follow the
 well-trodden procedural path toward amendment.” Eiber Radiology, Inc. v. Toshiba
 Am. Med. Sys., Inc., 673 Fed. App’x 925, 930 (11th Cir. 2016). While it is certainly
 true that our legal system favors the resolution of cases on their merits, that rule
 is not without limits. Especially where, as here, the plaintiff’s own strategic
 decisions dictated the course of this litigation. Here, the Plaintiff reviewed the
 Defendant’s motion to dismiss, vigorously opposed it and then sat back and waited
 to see if the Court would let her pleading stand. Over a month after the Court
 issued its order, the Plaintiff suddenly came up with a litany of new facts that she
 claims will fix her pleading’s deficiencies. The Plaintiff had every opportunity to fix
Case 1:20-cv-23258-RNS Document 22 Entered on FLSD Docket 01/07/2021 Page 2 of 2




 the deficiencies the Defendant identified prior to the Court’s careful and thorough
 review. She should have taken her best shot from the get-go and not waited for
 the Defendant and the Court to have worked through her pleading before
 bothering to inform all involved that she had a better pleading in her quiver, in
 case things went badly for her. At bottom, this delay was a tactical choice that
 does not warrant leave to amend well over a month after the deadline.
        While Rule 15(a)(2) certainly requires “[t]he court [to] freely give leave” to
 amend “when justice so requires,” the Plaintiff has sought leave to amend long
 after the deadline to do so has passed. When leave to amend is sought after the
 deadline to amend the pleadings has passed, the movant must do more than
 argue leave is due under Federal Rule of Civil Procedure 15(a). That is, the
 movant must also show “good cause” under Federal Rule of Civil 16(b)(4) in order
 to obtain the right to amend. See Sosa v. Air Print Sys., Inc., 133 F.3d 1417,
 1418 (11th Cir. 1998); Fed. R. Civ. P. 16(b)(4) (“A schedule may be modified only
 for good cause and with the judge’s consent.”). The standard set forth in Rule
 16(b) “precludes modification [of the scheduling order] unless the schedule
 cannot ‘be met despite the diligence of the party seeking the extension.’” See
 Sosa, 133 F.3d at 1418. Thus, “diligence is the key to satisfying the good cause
 requirement.” De Varona v. Discount Auto Parts, LLC, 285 F.R.D. 671, 672–73
 (S.D. Fla. 2012) (Ungaro, J.). Only if “good cause” for an untimely amendment is
 shown under Rule 16(b), does Rule 15(a)’s instruction, that leave should be
 freely given when justice so requires, come into play. See Fed. R. Civ. P. 15(a)(2).
 While the standard under Rule 15(a) is lenient, still, “a motion to amend may be
 denied on numerous grounds such as undue delay, undue prejudice to the
 [opposing party], and futility of the amendment.” See Maynard v. Bd. of Regents,
 342 F.3d 1281, 1287 (11th Cir. 2003) (citations omitted). As discussed above,
 the Plaintiff has failed to satisfy Rule 16(b) as she did not show good cause
 justifying her untimely proposed amendment. She merely made the strategic
 choice to await the Court’s ruling. “Permitting another round of amendments” at
 this point, “would . . . unduly protract [these] proceedings . . . and promote[]
 judicial inefficiency.” Eiber, 673 Fed. App’x at 930.
        For the foregoing reasons, the Court denies the Plaintiff’s motion for leave
 to amend. (ECF No. 20.)
       Done and ordered, in Miami, Florida on January 6, 2021.


                                             Robert N. Scola, Jr.
                                             United States District Judge
